640-/**
                                         ELECTRONIC RECORD


COA #       10-14-00351-CR                                          OFFENSE:     Poss of a Controlled Substance


STYLE:      John Lamar Hawkins v. The State of Texas                COUNTY:      McLennan


TRIAL COURT:              19th Di strict Court                                                        MOTION
TRIAL COURTS:             2013-1 924-C1                               FOR REHEARING IS:
TRIAL COURT JUDGE:        Hon. Ra Iph T. Strother                     DATE:
DISPOSITION:        AFFIRMED                                          JUDGE:




DATE:         4/30/2015

JUSTICE:      Scoggins                  PC                S   YES

PUBLISH:                                DNP:        YES


CLK RECORD:         12/29/2014                                SUPPCLKRECORD:
RPT RECORD:         12/5/2014                                 SUPP RPT RECORD:

STATE BR:                                                     SUPP BR:
APP BR:             2/27/2015                                 PRO SE BR:




                               IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                      CCA#              (cflD-fg
          yKO SE.                 Petition                                Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                      DATE:

                                                                         JUDGE:

DATE: /t?/zr/c?c?/J~                                                      SIGNED:                      PC:

JUDGE: fd* Cb(A<<4tr>—                                                   PUBLISH:                     DNP:




                    MOTION FOR REHEARING IN                              MOTION FOR STAY OF MANDATE IS:

CCA IS:                     ON                                                                   ON

JUDGE:                                                                   JUDGE: